

117 S1035 IS: Workforce Data for Analyzing and Tracking Automation Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1035IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Peters (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Labor to take initiatives to measure the impact of automation on the workforce in order to inform workforce development strategies, and for other purposes. 1.Short titleThis Act may be cited as the Workforce Data for Analyzing and Tracking Automation Act of 2021 or the Workforce DATA Act.2.DefinitionsIn this Act:(1)AutomationThe term automation means using technology to produce a good or service previously produced by human work.(2)Board; subcommitteeThe term Board or Subcommittee means the advisory board or subcommittee established or formed under section 4(a).(3)SecretaryThe term Secretary means the Secretary of Labor.3.Study by the National Academies of Sciences, Engineering, and Medicine on measuring the impact of automation on the workforce(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary shall request the National Academies of Sciences, Engineering, and Medicine to enter into an arrangement with the Secretary for the National Academies of Sciences, Engineering, and Medicine to conduct a consensus study on how to measure the impact of automation on the workforce, including job creation, job displacement, job retention, and the shifting of skills in demand due to automation.(b)ContentsThe study under subsection (a) shall—(1)include a review of workforce data programs used by the Bureau of Labor Statistics, as of the date of enactment of this Act, for measuring the impact of automation on the workforce;(2)identify and review other potential data sources for measuring such impact;(3)identify appropriate statistical methods for using and integrating other data sources to supplement or enhance the workforce data programs described in paragraph (1); and(4)advise the Bureau of Labor Statistics on research needed to acquire, evaluate, and incorporate additional data sources to adequately measure and assess, on an ongoing basis—(A)industry sectors and occupations significantly impacted by automation;(B)jobs and occupations created or substantially changed as a result of automation;(C)occupational shifts in labor demand, including the number of workers displaced (or with a change in earnings) due to automation, and the demographics of such workers, such as the race, gender, age, level of education, location, employment status, and earnings of such workers;(D)the consequences of displacement due to automation, including the consequences of workers becoming subsequently unemployed, exiting from the workforce, entering retraining, changing positions within a company, and experiencing a change in earnings;(E)changes to workforce skills in demand as a result of automation; and(F)additional data recommended by the Board or Subcommittee under section 4(c)(1)(A)(iii).(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress, and make publicly available, a report on the results of the study under subsection (a).(d)Plan for Bureau of Labor StatisticsNot later than 1 year after the date on which the Secretary submits the report to Congress under subsection (c), the Secretary shall make publicly available a plan for how the Bureau of Labor Statistics shall respond to the findings of the study contained in such report.4.Input on impact of automation from workforce advisory board or subcommittee(a)In generalThe Secretary shall establish an advisory board, or form a subcommittee of an advisory board that exists on the date of enactment of this Act, to provide recommendations on addressing the impact of automation on the workforce.(b)MembershipThe Board or Subcommittee shall consist of nationally representative members, including the balanced participation of—(1)State boards, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);(2)labor organizations;(3)industry representatives;(4)nonprofit entities, or community-based organizations, with experience researching the impact of automation on the workforce;(5)academic experts in the field of workforce development, labor economics, and program evaluation; and(6)any other stakeholders the Secretary determines appropriate.(c)Duties(1)Recommendations for additional data(A)Initial evaluationNot later than 6 months after the date of enactment of this Act, the Board or Subcommittee shall—(i)identify additional types of data related to the impact of automation on the workforce that would inform actions of business and labor stakeholders;(ii)identify administrative data needed to guide policy formation related to easing impacts of automation; and(iii)for purposes of the assessment under section 3(b)(4), provide recommendations to the Secretary and the National Academies of Sciences, Engineering, and Medicine based on the additional data identified under clauses (i) and (ii).(B)Annual updatesNot later than 1 year after the date on which the recommendations are provided under subparagraph (A), and each year thereafter, the Board or Subcommittee shall evaluate the additional data identified under such subparagraph, and provide updated recommendations to the Secretary based on such evaluation.(2)Recommendations based on Bureau of Labor Statistics measurements(A)In generalNot later than 4 years after the date of enactment of this Act, and each year thereafter, the Board or Subcommittee shall—(i)evaluate strategies for workforce development, based on measurements of impact on the workforce due to automation determined by the Bureau of Labor Statistics and on other relevant evidence; and(ii)provide recommendations to the Secretary and to Congress based on such evaluation.(B)Public accessThe Secretary shall disseminate the strategies recommended under subparagraph (A) to relevant stakeholders and make such strategies available to the public.(d)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board or Subcommittee.